Name: Commission Regulation (EC) No 2802/1999 of 22 December 1999 fixing, for the 2000 fishing year, the withdrawal and selling prices for fishery products listed in Annex I(A)(D) and (E) of Council Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 Avis juridique important|31999R2802Commission Regulation (EC) No 2802/1999 of 22 December 1999 fixing, for the 2000 fishing year, the withdrawal and selling prices for fishery products listed in Annex I(A)(D) and (E) of Council Regulation (EEC) No 3759/92 Official Journal L 340 , 31/12/1999 P. 0038 - 0046COMMISSION REGULATION (EC) No 2802/1999of 22 December 1999fixing, for the 2000 fishing year, the withdrawal and selling prices for fishery products listed in Annex I(A)(D) and (E) of Council Regulation (EEC) No 3759/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), as last amended by Regulation (EC) No 3318/94(2), and in particular Article 11(3) and Article 13 thereof,Whereas:(1) Article 11(1) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed, respectively, in Annex I(A), (D) and in Annex I(E) shall be fixed on the basis of the freshness, size or weight and the presentation of the product by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price.(2) Article 11(2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community.(3) Article 6(1) of Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products(3), as last amended by Commission Regulation (EC) No 323/97(4), provides that when a lot is placed in category B, that lot is ineligible for the financial assistance granted in respect of intervention from 1 January 2000. Therefore, withdrawal prices for "B" quality products need no longer be fixed.(4) The guide prices for the 2000 fishing year were fixed for all the products in question by Council Regulation (EC) No 2746/1999(5).(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products,HAS ADOPTED THIS REGULATION:Article 1The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned.Article 2The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I(A) and (D) and in Annex I(E) to Regulation (EEC) No 3759/92 shall be as shown in Annex II.Article 3The Community withdrawal and selling prices applicable for the 2000 fishing year and the products to which they refer shall be as shown in Annex III.Article 4The withdrawal prices applicable for the 2000 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV.Article 5This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 388, 31.12.1992, p. 1.(2) OJ L 350, 31.12.1994, p. 15.(3) OJ L 334, 23.12.1996, p. 1.(4) OJ L 52, 22.2.1997, p. 8.(5) OJ L 331, 23.12.1999, p. 23.ANNEX IPercentage of guide price used in calculating withdrawal or sale prices>TABLE>ANNEX II>PIC FILE= "L_1999340EN.004002.EPS">>PIC FILE= "L_1999340EN.004101.EPS">>PIC FILE= "L_1999340EN.004201.EPS">ANNEX III>PIC FILE= "L_1999340EN.004302.EPS">>PIC FILE= "L_1999340EN.004401.EPS">>PIC FILE= "L_1999340EN.004501.EPS">ANNEX IV>PIC FILE= "L_1999340EN.004602.EPS">